DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Request for Continued Examination and Amendments filed on 4/20/2021.
Claim(s) 1-2, 13, 23, 25, 36 is/are amended.
Claim(s) 1-5, 8-9, 13, 16, 18, 23, 25-26, 28, 31-32, 34, 36, 39, 41 is/are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 4/21/2021 is/are being considered by the examiner. 
Claim Rejections - 35 USC § 112
Applicant's amendments filed 4/20/20214, hereafter referred to as Applicant' s amendments, to overcome 35 USC 112(b) rejections of the final rejection mailed 12/22/2020, hereafter referred to as the final rejection, have been approved. The rejections have been removed. 
Applicant's amendments filed 4/20/20214 to overcome 35 USC 112(d) rejections of the final rejection, have been approved. The rejections have been removed. 
Applicant’s amendments have created new rejections under 35 USC 112(b). See below.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 36, it is unclear whether the “a dissimilarity level” in each claim is the “dissimilarity level” in independent claims 1 and 23, or if they're entirely different components. Applicant’s specification does not appear to support multiple dissimilarity levels (see para. 95 of the instant specification), thus, for the purposes of examination, the examiner is interpreting the “a dissimilarity level“ in each of claims 13 and 36 to be “the dissimilarity level“, instead.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.















Claim(s) 1-2, 5, 8-9, 13, 16, 18, 23, 25, 28, 31-32, 34, 36, 39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0005229 A1), hereafter referred to as Lee, in view of Wheeler et al. (US 2018/0188045 A1), hereafter referred to as Wheeler.
Regarding claim 1, Lee teaches a method of updating an electronic map of a facility, the method comprising: 
collecting image data (“at least one image” and “node information”, see para. 0153 and 0177 citations below, respectively) at a current position (“at least one position”, see para. 0153 citation below) of a self-driving material-transport vehicle (“electronic device 101”, Fig. 1, “the electronic device may include…a robot for home or industry”, para. 0057), the image data representing one or more features observable from the current position
(“Referring to FIG. 7, a method for operating the electronic device may include operations 710 to 730”, para. 0152, “In operation 710, “the electronic device may acquire at least one image. The electronic device may acquire at least one image photographed by at least one position within a space of interest (e.g., an indoor space inside the building”, para. 0153, “In an embodiment of the present disclosure, the electronic device can obtain the additional information associated with the at least one image”, para. 0161, “In an embodiment of the present disclosure, information associated with a node (i.e., node information) may include at least one image corresponding to the position of the space of interest, and additional information associated with the at least one image (or an object displayed on the at least one image)…For example, the at least one image may include at least one among at least one still images, panoramic images including at least one partial images, an image or 3D model obtained by measuring the distance to an object using a depth measurement technique (e.g., at least one among time-of-flight (TOF), Kinect™, an IR depth camera, a stereo camera, a laser range finding sensor, an ultrasonic sensor, or a light detection and ranging (LIDAR) sensor), or a video including at least one image”, para. 0177); 
searching the electronic map (“Referring to FIG. 5B, a map of a space of interest can be provided”, para. 0125, “map that connects the nodes…for example,…a spatial map”, para. 0130), for a map node (“pre-generated node”, see para. 0172 and 0191 citations below) associated with the current position
(“In operation 720, the electronic device may generate at least one node associated with the at least one image (and additional information)”, para. 0164, “In an embodiment of the resent disclosure, the electronic device my update information associated with a pre-generated node based on information on a new image, when the pre-generated node exists which is located within a certain critical distance (e.g., 1 m) from the position in which the new image is photographed”, para. 0172, “In an embodiment of the present disclosure, the electronic device may identify the relative position (e.g., distance and direction) on the 2D space or the 3D space for the node, by using the distance information according to the moving distance, the direction information or the pose information of the camera, and may estimate the coordinates of each node…The electronic device may determine the position and direction of the node or may correct coordinates of the node via matching (or mapping) of the object or feature points in the image, based on an object in the 2D map (i.e., a wall, a corner, an edge, a corridor, a window, and/or the like), or the position of the object (for example, the wall position, the corner position, the edge position, the corridor position, the connection part of the ceiling and the wall, the window position, and/or the like)”, para. 0191),
the electronic map comprising a set of map nodes (“plurality of nodes”, see para. 0128-0129 citation below) and each map node comprises a stored image data (“at least one image and additional information”, see para. 0128-0129 citation below) associated with a position (“photographing position”, see para. 0128-0129 citation below) within the facility (“building”, see para. 0153 citation above)
(“Referring to FIG. 6, a method for operating the electronic device may include operations 610 to 620…In operation 610, the electronic device can determine the distance or displacement direction between the nodes. For example, the electronic device may determine at least one of a distance or displacement direction between a first node and a second node among a plurality of nodes, in which each of the plurality of nodes includes at least one image and additional information (for example, 3D information including at least one among a photographing position, image direction of the node, depth/degree of depth of the image) associated with at least a portion of the at least one image”, para. 0128-0129); 
comparing the collected image data with the stored image data of the map node associated with the current position to determine a dissimilarity level (“information on matching (or mapping) of an object”, see para. 0192 citation below); 
determining whether the dissimilarity level exceeds a dissimilarity threshold (“information on matching (or mapping)”, see para. 0192 citation below), the dissimilarity threshold being indicative of at least a presence or an absence of at least one non-dynamic object (“object”, see para. 0192 citation below) in the collected image data compared to the stored image data, the at least one non-dynamic object representing at least one obstacle that obstructs navigation of the self-driving material-transport vehicle
(“In an embodiment of the present disclosure, the electronic device may also use different map information…For example, the electronic device may correct the position information of the node, using, along with the relative position information, information on matching (or mapping) of an object or the position of the object on the 2D drawing, and an object or a feature point in the image (hereinafter, also referred to as the image of the node) associated with the current node”, para. 0192); and 
in response to determining the dissimilarity level exceeds the dissimilarity threshold, updating (“correct the position information”, see para. 0192 citation above, see also “update information”, para. 0172 citation above) the map node associated with the current location and one or more neighboring map nodes (“update at least one of the existing nodes, and then utilize them in the process of creating a new map”, see para. 0304 citation below) within a neighbor threshold to the current position (“temporal continuity and a spatial continuity”, see para. 0171 citation below) based at least on the collected image data at the current position
(“FIGS. 16A, 16B, and 16C illustrate a processes of synthesizing maps by an electronic device according to various embodiments of the present disclosure”, para. 0301, “Referring to FIG. 16A, a first map 1610, according to various embodiments of the present disclosure, may include paths (for example, a first path 1640, and/or the like) connecting between a plurality of nodes (for example, a first node 1615, a fourth node 1613, a fifth node 1617, and/or the like). In such a same context, a second map 1630 according to various embodiments of the present disclosure may include paths (e.g., a second path 1645) for connecting a plurality of nodes (e.g., a second node 1635)”, para. 0302, “When a map includes a plurality of nodes, the relevant path can be associated with a plurality of images having a temporal continuity and a spatial continuity. The case of having a temporal continuity and a spatial continuity may include at least one among a case where the difference of the photographing (or generating) time between images is within a certain critical time (for example, 20 seconds), a case where at least some of the image of a node is similar to at least some of the image of a previous node, and a case where the difference of distance between the photographing position of one image and the position of the previous node is within a certain critical distance (e.g., 20m)”, para. 0171,
 “Information associated with a node in accordance with various embodiments of the present disclosure may include at least one among position information of the node, path information to other nodes, a set of images corresponding to the node or photographing direction information of the image included in the image set”, para. 0303, “The electronic device according to various embodiments of the present disclosure may generate a new map (e.g., a third map 1650) including at least some of each of the multiple maps, by using information related to the nodes included in the multiple maps, respectively (e.g., the first map 1610 and the a second map 1630)). The electronic device may create a new node or update at least one of the existing nodes, and then utilize them in the process of creating a new map”, para. 0304).

Lee further teaches filtering the collected image data: “In an embodiment of the present disclosure, the electronic device may delete, edit, or modify the node selected by the user. For example, the electronic device may display the nodes on the display 2406, and then may edit (add/remove/modify) the nodes in response to the user input. For example, the electronic device may display at least one image that configures the selected node on the display 2406, and then may edit (add/remove/modify) the images in response to the user input”, para. 0419, but does not explicitly detecting at least one dynamic object within the collected image data and filtering the collected image data to remove the at least one dynamic object.

However, Wheeler teaches high definition map updates based on sensor data collected by autonomous vehicles, comprising:
detecting at least one dynamic object within collected image data and filtering the collected image data to remove the at least one dynamic object
(“In some embodiments, the vehicle 150 detects objects (e.g., obstacles) from the sensor data (e.g., the image data, the LIDAR scanner data), classifies detected objects as moving objects, and removes moving objects while creating the 3D representation of the surroundings. As such, the 3D representation of the surroundings include no moving objects. In various embodiments, the vehicle 150 detects the objects in a predetermined region surrounding the current location…For each detected object, the vehicle 150 classifies whether the object is a moving object or a still object. A moving object (e.g., a car, a bicycle, a pedestrian) is either moving or is likely to move…The vehicle 150 removes the moving objects from the images. That is, the vehicle 150 classifies call objects into a moving object group or a still object group. The moving object group includes moving objects and the still object group includes still objects. The vehicle 150 removes the objects included in the moving object group. The vehicle 150 such as the perception module 210 or the prediction module 215 detects and classifies objects from the sensor data”, para. 0114).
All of the components are known in Lee and in Wheeler. Lee teaches all of the components of claim 1 but for removing detected dynamic objects from the collected image data. Since Lee teaches it is desirable for a user to modify a node by modifying the images associated with that node (para. 0419), and Wheeler teaches removing detected moving objects from collected sensor data (para. 0114), it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of 

Regarding claim 23, Lee teaches a system for updating an electronic map of a facility, the system comprising:
one or more self-driving material-transport vehicles (“electronic device 101”, Fig. 1, “the electronic device may include…a robot for home or industry”, para. 0057) operable to navigate the facility (“building”, see para. 0153 citation below)
(“Referring to FIG. 7, a method for operating the electronic device may include operations 710 to 730”, para. 0152, “In operation 710, “the electronic device may acquire at least one image. The electronic device may acquire at least one image photographed by at least one position within a space of interest (e.g., an indoor space inside the building”, para. 0153), a self-driving material-transport vehicles of the one or more self-driving material-transport vehicles comprising:
a memory (“memory 230”, Fig. 2) to store the electronic map (“Referring to FIG. 5B, a map of a space of interest can be provided”, para. 0125, “map that connects the nodes…for example,…a spatial map”, para. 0130, “map information stored on the map DB 413 of the memory 230”, para. 0116), the electronic map comprising a set of map nodes (“plurality of nodes”, see para. 0128-0129 citation below) and each map nodes comprises a stored image data (“at least one image and additional information”, see para. 0128-0129 citation below) associated with a position (“photographing position”, see para. 0128-0129 citation below) within the facility
(“Referring to FIG. 6, a method for operating the electronic device may include operations 610 to 620…In operation 610, the electronic device can determine the distance or displacement direction between the nodes. For example, the electronic device may determine at least one of a distance or displacement direction between a first node and a second node among a plurality of nodes, in which each of the plurality of nodes includes at least one image and additional information (for example, 3D information including at least one among a photographing position, image direction of the node, depth/degree of depth of the image) associated with at least a portion of the at least one image”, para. 0128-0129); 
one or more sensors (“camera module 291”, Fig. 2 and “depth measurement technique”, see para. 0177 citation below) to collect image data (“at least one image” and “node information”, see para. 0153 and 0177 citations below, respectively) at a current position (“at least one position”, see para. 0153 citation below) of the at least one self-driving material-transport vehicle, the image data representing one or more features observable from the current position
(“Referring to FIG. 7, a method for operating the electronic device may include operations 710 to 730”, para. 0152, “In operation 710, “the electronic device may acquire at least one image. The electronic device may acquire at least one image photographed by at least one position within a space of interest (e.g., an indoor space inside the building”, para. 0153, “the electronic device may acquire an image through a camera (e.g., a camera module 291) functionally connected to the electronic device”, para. 0158, “In an embodiment of the present disclosure, the electronic device can obtain the additional information associated with the at least one image”, para. 0161, “In an embodiment of the present disclosure, information associated with a node (i.e., node information) may include at least one image corresponding to the position of the space of interest, and additional information associated with the at least one image (or an object displayed on the at least one image)…For example, the at least one image may include at least one among at least one still images, panoramic images including at least one partial images, an image or 3D model obtained by measuring the distance to an object using a depth measurement technique (e.g., at least one among time-of-flight (TOF), Kinect™, an IR depth camera, a stereo camera, a laser range finding sensor, an ultrasonic sensor, or a light detection and ranging (LIDAR) sensor), or a video including at least one image”, para. 0177);
a processor (“processor 120”, Fig. 1) operable to: 
search the electronic map for a map node (“pre-generated node”, see para. 0172 and 0191 citations below) associated with the current position
(“In operation 720, the electronic device may generate at least one node associated with the at least one image (and additional information)”, para. 0164, “In an embodiment of the resent disclosure, the electronic device my update information associated with a pre-generated node based on information on a new image, when the pre-generated node exists which is located within a certain critical distance (e.g., 1 m) from the position in which the new image is photographed”, para. 0172, “In an embodiment of the present disclosure, the electronic device may identify the relative position (e.g., distance and direction) on the 2D space or the 3D space for the node, by using the distance information according to the moving distance, the direction information or the pose information of the camera, and may estimate the coordinates of each node…The electronic device may determine the position and direction of the node or may correct coordinates of the node via matching (or mapping) of the object or feature points in the image, based on an object in the 2D map (i.e., a wall, a corner, an edge, a corridor, a window, and/or the like), or the position of the object (for example, the wall position, the corner position, the edge position, the corridor position, the connection part of the ceiling and the wall, the window position, and/or the like)”, para. 0191);
compare the collected image data with the stored image data of the map node associated with the current position to determine a dissimilarity level (“information on matching (or mapping) of an object”, see para. 0192 citation below);
determine whether the dissimilarity level exceeds a dissimilarity threshold  (“information on matching (or mapping)”, see para. 0192 citation below), the dissimilarity threshold being indicative of (“object”, see para. 0192 citation below) in the collected image data compared to the stored image data, the at least one non-dynamic object representing at least one obstacle that obstructs navigation of the self-driving material-transport vehicle
(“In an embodiment of the present disclosure, the electronic device may also use different map information…For example, the electronic device may correct the position information of the node, using, along with the relative position information, information on matching (or mapping) of an object or the position of the object on the 2D drawing, and an object or a feature point in the image (hereinafter, also referred to as the image of the node) associated with the current node”, para. 0192); and 
in response to determining the dissimilarity level exceeds the dissimilarity threshold, updating (“correct the position information”, see para. 0192 citation above, see also “update information”, para. 0172 citation above) the map node associated with the current location and one or more neighboring map nodes (“update at least one of the existing nodes, and then utilize them in the process of creating a new map”, see para. 0304 citation below) within a neighbor threshold to the current position (“temporal continuity and a spatial continuity”, see para. 0171 citation below) based at least on the collected image data at the current position
(“FIGS. 16A, 16B, and 16C illustrate a processes of synthesizing maps by an electronic device according to various embodiments of the present disclosure”, para. 0301, “Referring to FIG. 16A, a first map 1610, according to various embodiments of the present disclosure, may include paths (for example, a first path 1640, and/or the like) connecting between a plurality of nodes (for example, a first node 1615, a fourth node 1613, a fifth node 1617, and/or the like). In such a same context, a second map 1630 according to various embodiments of the present disclosure may include paths (e.g., a second path 1645) for connecting a plurality of nodes (e.g., a second node 1635)”, para. 0302, “When a map includes a plurality of nodes, the relevant path can be associated with a plurality of images having a temporal continuity and a spatial continuity. The case of having a temporal continuity and a spatial continuity may include at least one among a case where the difference of the photographing (or generating) time between images is within a certain critical time (for example, 20 seconds), a case where at least some of the image of a node is similar to at least some of the image of a previous node, and a case where the difference of distance between the photographing position of one image and the position of the previous node is within a certain critical distance (e.g., 20m)”, para. 0171,
 “Information associated with a node in accordance with various embodiments of the present disclosure may include at least one among position information of the node, path information to other nodes, a set of images corresponding to the node or photographing direction information of the image included in the image set”, para. 0303, “The electronic device according to various embodiments of the present disclosure may generate a new map (e.g., a third map 1650) including at least some of each of the multiple maps, by using information related to the nodes included in the multiple maps, respectively (e.g., the first map 1610 and the a second map 1630)). The electronic device may create a new node or update at least one of the existing nodes, and then utilize them in the process of creating a new map”, para. 0304).

Lee further teaches filtering the collected image data: “In an embodiment of the present disclosure, the electronic device may delete, edit, or modify the node selected by the user. For example, the electronic device may display the nodes on the display 2406, and then may edit (add/remove/modify) the nodes in response to the user input. For example, the electronic device may display at least one image that configures the selected node on the display 2406, and then may edit (add/remove/modify) the images in response to the user input”, para. 0419, but does not explicitly detecting at least one dynamic object within the collected image data and filtering the collected image data to remove the at least one dynamic object.

However, Wheeler teaches high definition map updates based on sensor data collected by autonomous vehicles, comprising:
a processor (“processor 1602”, Fig. 16) operable to:
detect at least one dynamic object within collected image data and filtering the collected image data to remove the at least one dynamic object
(“In some embodiments, the vehicle 150 detects objects (e.g., obstacles) from the sensor data (e.g., the image data, the LIDAR scanner data), classifies detected objects as moving objects, and removes moving objects while creating the 3D representation of the surroundings. As such, the 3D representation of the surroundings include no moving objects. In various embodiments, the vehicle 150 detects the objects in a predetermined region surrounding the current location…For each detected object, the vehicle 150 classifies whether the object is a moving object or a still object. A moving object (e.g., a car, a bicycle, a pedestrian) is either moving or is likely to move…The vehicle 150 removes the moving objects from the images. That is, the vehicle 150 classifies call objects into a moving object group or a still object group. The moving object group includes moving objects and the still object group includes still objects. The vehicle 150 removes the objects included in the moving object group. The vehicle 150 such as the perception module 210 or the prediction module 215 detects and classifies objects from the sensor data”, para. 0114).
All of the components are known in Lee and in Wheeler. Lee teaches all of the components of claim 1 but for removing detected dynamic objects from the collected image data. Since Lee teaches it is desirable for a user to modify a node by modifying the images associated with that node (para. 0419), and Wheeler teaches removing detected moving objects from collected sensor data (para. 0114), it 

Regarding claims 2 and 25, Lee further teaches comparing the collected image data with the stored image data of the one or more neighbor nodes to determine the dissimilarity level (these limitations are taught in the rejection to claims 1 and 24, see para. 0301-0302 citation above in the rejections to claims 1 and 24). 

Regarding claims 5 and 28, Lee further teaches wherein comparing the collected image data with the stored image data comprises: 
determining a number of mismatched points (“a feature point in the image”, see para. 0192 citation above in the rejections to claims 1 and 23) between the collected image data and the stored image data; and 
determining the dissimilarity level based on the number of mismatched points and a total number of points (these limitations are taught in the rejections to claims 1 and 23, wherein the “information on matching (or mapping) of an object” occurs with “an object or a feature point in the image”, para. 0172).

Regarding claims 8 and 31, Lee further teaches replacing the stored image data of the map node with the collected image data (these limitations are taught in the rejections to claims 1 and 23, wherein the “, the electronic device my update information associated with a pre-generated node based on information on a new image”, para. 0172).

Regarding claims 9 and 32, Lee further teaches adding a new map node (“new node”, see para. 0225 citation below) to the electronic map for the current position and storing at the new map node the collected image data (“In an embodiment of the present disclosure, the electronic device may create a new node when the difference between the previous node and the current photographing position is equal to or greater than a preset critical distance”, para. 0225).

Regarding claim 34, Lee further teaches wherein the processor operates to: 
determine the electronic map includes one or more excessive neighboring map nodes (“first node 1615” and “second node 1635”, Fig. 16A) relative to the new map node, the excessive neighbor distance defining a minimum distance between two map nodes of the electronic map (“synthesize intersection nodes adjacent to a position 1680 where a plurality of maps encounters as a single node”, see para. 0306 citation below and Fig. 16A); and
in response to determining the electronic map includes the one or more excessive neighboring map nodes, removing the one or more excessive neighboring map nodes from the electronic map (“third node 1655” is created and first node 1615” and “second node 1635” are removed, see para. 0306 citation below and Fig. 16A)
(“According to an embodiment of the present disclosure, the electronic device may synthesize intersection nodes adjacent to a position 1680 where a plurality of maps encounters as a single node. For example, the electronic device may generate a new node including at least some among information (e.g., position information, the associated image set, acquiring direction of the images included in the associated image set, and/or the like) on the intersection nodes. For example, the electronic device may generate the third node 1655 including the image set and the image acquiring direction corresponding to the first node 1615, the image set and the image acquiring direction corresponding to the second node 1635, information on the first path 1640, and information on the second path 1645”, para. 0306).
Lee in view of Wheeler do not explicitly teach wherein the one or more excessive neighboring map nodes is a map node associated with a position that is less than an excessive neighbor distance from the current position of the new map node.
However, at the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to that the one or more excessive neighboring map nodes are less than an excessive neighbor distance from the new map node because Applicant has not disclosed that this placement provides an advantage, is used for a particular purpose, or solves a stated problem (para. 0101-0102). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to preform equally well with the “first node 1615” and “second node 1635” being place at arbitrary distance from the new map node, because the removal of the one or more excessive nodes would still occur, i.e., the “in response to” step is not affected by the “excessive neighbor distance”, as the claim is currently written.
Therefore, it would have been an obvious matter of design choice to modify Lee in view of Wheeler to obtain the invention as specified in claim(s) 34. 

Regarding claims 13 and 36, Lee further teaches 
comparing collected image data with the stored image data of the neighboring map node to determine the dissimilarity level for the neighboring map node (see para. 0301-0304 citation above in the rejections to claims 1 and 23);
in response to determining the dissimilarity level exceeds a node removal threshold, removing a neighboring map node from the electronic map (wherein one node is removed in the creation of the “third map 1650”, see Fig. 16A).

Regarding claims 16 and 39, Lee further teaches wherein the neighbor threshold comprises a maximum distance (“limiting the range of the nodes and paths to a certain distance”, see para. 0295 citation below) between a position of two map nodes (“FIG. 14 illustrates a 2D spatial map for a space of interest 1400 and is represented when each of the path and node is placed on a plane…In one embodiment of the present disclosure, the size and shape of the bounding boxes may be determined by using at least one among a position of an object, a range of the image photographed at the node, depth information, and a distance from the node. For example, the bounding box can be configured by limiting the range of the nodes and paths to a certain distance or height”, para. 0295).

Regarding claim 18 and 41, Lee further teaches wherein the dissimilarity threshold comprises a minimum mismatch between the collected image data and the stored image data (“In an embodiment of the present disclosure, the electronic device may detect a scene change based on a specific position and angle in a 3D map, and update the image or video when a change has occurred”, para. 0628)  to indicate the electronic map is outdated (regarding the limitation “to indicate the electronic map is outdated”, this is merely a recitation of intended use, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)). 



Claim(s) 3-4, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0005229 A1), in view of Wheeler et al. (US 2018/0188045 A1), further in view of in view of Anderson et al. (US 2019/0179307 A1), hereafter referred to as Anderson.
Regarding claims 3 and 26, Lee in view of Wheeler do not explicitly teach wherein searching the electronic map comprises:  -2-P1711100US01 
in response to determining the electronic map does not include the map node associated with the current position, searching the electronic map for the one or more neighboring map nodes within the neighbor threshold to the current position.
The invention of Lee is directed to providing map information associated with a space of interest. Lee does not heavily elaborate in details of the electronic device traveling through the space of interest using the map, i.e., the invention is related to the creation of the map, not the utilization of the map. 
However, Anderson teaches an autoscrubber with a steering system which operates in an autonomous operation mode, comprising:
one or more self-driving material-transport vehicles (“autoscrubber 101”, Fig. 7)  operable to navigate the facility (“environment”, “LNS 202 is a localization and navigation system 202 which…may locate autoscrubber 101 in an environment and may control the movement of (i.e. navigate) autoscrubber 101 when autoscrubber 101 is in an autonomous operational mode.”, para. 0076), a self-driving material-transport vehicle of the one or more self-driving material-transport vehicles comprising: 
a memory (“storage 344”, Fig. 4B) to store the electronic map (“paths 300”, Fig. 5), the electronic map comprising a set of map nodes (“nodes 302”, Fig. 5) and each map node comprises a stored image data (“visual features 314”, Fig. 5) associated with a position (“FIG. 5 also depicts visual cues 314 in the environment (represented as stars in FIG. 5)”, para. 0079) within the facility; 
one or more sensors (“camera(s) 119”, Fig. ) to collect image data at a current position (“relative to the autoscrubber 101”, see para. 0080 citation below) of the at least one self-driving material-transport vehicle, the image data representing one or more features observable from the current position
(“For each node 302, LNS 202 records sensor data which may include…the identity of visual features 314 observed by camera(s) 119, where the visual features 314 are located in the field of view of camera(s) 119 and/or relative to the autoscrubber 101”, para. 0080); and 
a processor (“controller 116”, Fig. 2C) operable to: 
search the electronic map (“map”, see para. 0081 citation below0 for a map node (“node 302”, Fig. 5) associated with the current position 
(“in some embodiments, automatically determine its position along the selected path 300 by searching through its node data, or receive an input from the operator (through a suitable user interface such as a map), the starting position of the autoscrubber 101 along the path 300.”, para. 0081); and
in response to determining the electronic map does not include the map node associated with the current position, search the electronic map for the one or more neighboring map nodes within the neighbor threshold to the current position (as the “autoscrubber 101” travels along the “path 300”,  it continuously searches for the “next node 302” along the “path 300”).
All of the components are known in Lee in view of Wheeler and in Anderson. Lee teaches providing a “map of a space of interest” (para. 0125, Fig. 5) for an “electronic device 101” (Fig. 1) to travel and Anderson teaches an “autoscrubber 101” configured to travel along a “path 300” (Fig. 5) of a “map” (para. 0081). Further, both Lee in view of Wheeler and Anderson teach self-driving transport vehicles configured for a similar purpose (“vacuum cleaner”, para. 0056 and “robot cleaner”, para. 0241 of Lee and “Autoscrubber 101 comprises a chassis 700 which supports a cleaning system 701 used for cleaning floors”, para. 0025 of Anderson). Further, Lee supports the statement of Anderson, “Many existing techniques for generating two-dimensional grid maps (such as iterative closest point, pose graph SLAM (Simultaneous Localization And Mapping) and/or the like) using information from laser scans (or other range sensors) 121 are well known by those skilled in the art.” (para. 0080, Anderson), 

Regarding claim 4, Lee further teaches wherein comparing the collected image data with the stored image data comprises: 
comparing the collected image data with the stored image data of the one or more neighboring map nodes to determine the dissimilarity level (“In an embodiment of the present disclosure, only when a similarity is less than a certain threshold value (e.g., 70% proportion of the matching (or mapping)) by comparing the photographed new image and the image of the previous node, the electronic device may create a new node or update the previous node. For example, when the image of the previous node adjacent to the current photographing position and the current photographed image include images (i.e., object images (or object image areas)) for the same object, or image areas (i.e., object areas) corresponding to the object, the electronic device may create a new node, only when the difference in size and area of the object images is greater than a certain threshold value.”, para. 0227).
Response to Arguments
	Applicant’s arguments filed 4/20/2021 with respect to the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. However, at least one argument remains relevant to the current rejection. 

	Applicant further asserts, pg. 13-14, that Lee does not teach the limitations of claims 13 and 36 as described by the examiner in the final rejection. However, the examiner has relied upon different portions of Lee, necessitated by Applicant’s amendment to independent claims 1 and 23, to teach limitations of the independent claims and further of claims 13 and 36, and as stated above in this Office action, Lee in view of Wheeler teach all of the limitations of claim 13 and 36.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM- 5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665